Citation Nr: 1100791	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for malaria, to include as 
due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Parent


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 
2006, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  
The Veteran and his parent testified at a September 2010 
videoconference hearing before the undersigned; a transcript of 
that hearing is associated with the claims file.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show notations of 
chest pain, but no diagnosis of malaria.

2.  Chest pain is currently diagnosed.

3.  The Veteran's chest pain is not a disability for VA purposes.

4.  There is no evidence that malaria was diagnosed in service, 
or that he has a current diagnosis or residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for malaria have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  An August 2006 letter satisfied the duty to 
notify provisions, to include those regulations regulations 
pertinent to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
conducted in August 2006, and fee-based examinations were 
conducted in June 2007 and July 2009.  The Veteran has not 
argued, and the record does not reflect, that these examinations 
were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Chest Pain

A November 2005 service treatment record first documented the 
Veteran's report of a 5-day history of chest tightness and pain, 
which had been constant and not caused by exertion.  The March 
2006 service separation examination listed chest pain as having 
first been treated in 2005.  Subsequent to service, the Veteran 
reported at the August 2006 VA Gulf War Protocol examination that 
he had a history of chest pain, but denied having had it 
currently.  The examiner diagnosed noncardiac chest pain, 
presently asymptomatic.  Private treatment records dated from 
September 2007 to May 2008 recorded the Veteran's repeated 
denials of chest pain.  

At his September 2010 Board hearing, the Veteran reported chest 
pains beginning approximately in early 2004, which he stated 
occurred in conjunction with the liver cramps symptomatic of his 
nonalcoholic steatohepatitis (NASH).  He reported that a cardiac 
workup did not determine an alternate explanation for his chest 
pain besides his liver cramps. 

Although chest pain was noted as a diagnosis on the Veteran's 
March 2006 service separation examination, there is no evidence 
that it constitutes a chronic disability.  The August 2006 VA 
examiner did not find that the Veteran's chest pain was a 
manifestation of a cardiac disability, and his Veteran's 
postservice physicians (by his report) had linked his chest pain 
to his NASH.  This evidence further supports the premise that the 
chest pain is not, in and of itself, a chronic disability.  
Without competent evidence of a chronic disability, service 
connection for the disorder cannot be awarded.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability); 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Malaria

The Veteran's service treatment records show sick call visits for 
sinusitis, upper respiratory infections, bronchitis, and viral 
syndrome infections in February 1997, August 1998, September 
1998, April 1999, January 2000, May 2000, March 2001, and March 
2003.

An August 2004 service treatment record noted the Veteran's 
report of multiple episodes of fever, malaise, and chills, both 
while in Iraq and after his return, as recently as two months 
before.  A malaria smear was planned, testing four times over 48 
hours.  However, a December 2004 service treatment record noted 
that the malaria smear was within normal limits.  Further 
treatment records through September 2005 note treatment for 
bronchitis, viral illness, and recurrent fever.  September 2005 
lay statements from the Veteran's fellow soldiers noted that he 
had originally become ill in June 2003, suffering high fever, 
loss of consciousness, and delusions.  

At the June 2007 fee-based examination, the Veteran reported that 
he became ill during the Gulf War in 2002 or 2003, and had 
contracted malaria through bug bites; his symptoms included high 
fever and a multi-day period of unconsciousness.  Laboratory 
tests showed no malaria, babesia, or filariae.  Private treatment 
records dated from September 2007 to May 2008 were devoid of 
notations for malaria or related residuals.  An August 2008 VA 
outpatient treatment record noted that the Veteran had been 
treated for malaria in 2004 due to recurrent fevers.  At his 
September 2010 Board hearing, the Veteran reported his belief 
that he got malaria due to the sand flea bites he sustained in 
Iraq, and noted that he had seen private physicians for treatment 
of his ongoing symptoms.

Ultimately, the evidence of record does not reflect that the 
Veteran had malaria during service, or currently has malaria 
residuals.  At the August 2006 VA Gulf War Protocol examination, 
the examiner diagnosed "malaria during the Gulf War period," 
based on the Veteran's reports of fever and malaise.  However, 
the examiner noted, it was impossible to determine for certain 
whether the Veteran had been infected with the malaria virus in 
the past, as the best diagnostic method was testing at the time 
symptoms existed.  To that end, the examiner does not discuss the 
December 2004 service treatment record which noted that a malaria 
smear test had been conducted, and had returned negative results.  
Therefore, the examiner's conclusion that the Veteran had malaria 
during the Gulf War period is without merit.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

Moreover, the Veteran's assertions at his September 2010 Board 
hearing that he had been treated for malaria-type symptoms are 
afforded no probative weight, as those records are devoid of 
notations of treatment for malaria or related residuals.  
Finally, the statements of the Veteran's fellow soldiers have 
been considered, but as their letters do not reflect that they 
are medical specialists, their statements are not competent 
evidence beyond their observation of the Veteran's symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without 
competent evidence residuals which constitute a disability of 
service origin, service connection for malaria cannot be awarded.  
See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chest pain is denied.

Service connection for malaria is denied.


REMAND

The Veteran's service treatment records reflect treatment for a 
widespread skin rash beginning in December 2004; at that time, 
the differential diagnoses included inflammatory keratosis 
pilaris (atopic dermatitis association possible with history of 
asthma), chronic folliculitis, Grover's disease, or drug eruption 
to one of his medications, particularly the ACE inhibitor.  
Treatment for an intermittent skin rash continued through a 
September 2010 VA outpatient treatment record.  It is noted that 
while there were occasions during the appeal period that physical 
examination of the Veteran did not reflect an acute rash, it did 
exist during the appeal period, and its persistent manifestation, 
as documented in the record, clearly indicates that it is a 
chronic disability.  38 C.F.R. § 3.303; see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

However, the origin of the Veteran's skin condition is still 
unclear.  At a December 2004 sick call visit, the examining 
physician specifically noted that the skin symptoms were not 
scabies, and were not associated with sand fly bites that had 
occurred during the Veteran's Persian Gulf service.  Conversely, 
the August 2006 VA Gulf War Protocol examiner concluded that the 
skin rash was related to the Veteran's Gulf War service, being 
that it had begun at that time.  However, neither examiner 
considered whether the Veteran's skin rash is a manifestation of 
his service-connected gout, which is suggested by several private 
treatment records, to include one dated in July 2007, or another, 
nonservice-connected disorder.  For this reason, an additional VA 
examination is required to determine the etiology of the 
Veteran's intermittent skin rash.

Accordingly, the issue of entitlement to service connection for a 
skin disorder is remanded for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of any skin 
disorder found.  The claims folder, including 
a copy of this Remand, must be made available 
to the examiner and reviewed in conjunction 
with the examination.  Any indicated tests 
and studies must be accomplished and all 
clinical findings must be reported in detail 
and correlated to a specific diagnosis.  The 
examiner must provide an opinion, in light of 
the examination findings, the service and 
postservice medical evidence of record, and 
the lay statements of record, whether it is 
at least as likely as not that any skin 
disorder found is related to the Veteran's 
military service, to include his service in 
the Persian Gulf, or is a manifestation of a 
service-connected disability.  A complete 
rationale for all opinions expressed must be 
provided.  

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  If the 
Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking the development above, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


